DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments, dated 7/22/2022, have overcome:
The objection to claim 1.
The rejection of claim(s) 2, 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
The rejection of claim(s) 1-4 under 35 U.S.C. 103 based on Teitelbaum (US 2016/0158038 A1 – as previously cited) in view of Fleig et al. (US 2017/0000582 A1 – as previously cited).
The aforementioned objections/ rejections have been withdrawn.
With respect to the rejection of claim(s) 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph Applicant stated amendments have been made to correct the antecedent basis problem, however the amendments have not overcome the issue.  The aforementioned rejection is being maintained.  Examiner suggests either amending claim 3 to depend from claim 2 (such that there is antecedent basis for “the film”) OR amending “the porous film” to “the graft component” (such that claim 3 mirrors claim 4).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the porous film" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Rudakov et al. (US 2009/0054966 A1).
With respect to claim 1:
Rudakov et al.  discloses an implantable medical device (endovascular device 10), as can be seen in figs. 1-6, for altering blood flow in a vessel of a patient (paragraph [0056]), the device (endovascular device 10) comprising:
A stent element (stent 11) (paragraph [0056]); and
A graft component (membrane 20) attached to at least a portion of the stent element (stent 11) (paragraph [0056]), the graft component (membrane 20) having a porosity configured to permit perfusion to a first side branch (perforators 55) arranged adjacent to the graft component (membrane 20) while reducing flow into the first side branch arranged adjacent to the graft component (membrane 20) between about 10% and about 25% to increase/ to be capable of increasing flow or pressure at renal arteries of the patient to improve kidney perfusion and diuresis (the portion of the membrane 20 at the aneurysm neck has a 25-75% coverage, resulting in a 25-75% blood flow reduction there through; the portion of the membrane 20 which will be positioned by the perforators 55 has less coverage, so when the aneurysm neck has a 25~35% coverage/ 25~35% blood flow reduction the portion of the membrane 20 which will be positioned by the perforators 55 will have <25~35% coverage/ <25~35% blood flow reduction, which Examiner to be about 10% to about 25%) (paragraphs [0068-0071, 0077-0080]), wherein the graft component (membrane 20), as can be seen in fig. 5, has a first portion (section of membrane 20 with a higher material ratio at a distal portion of the aneurysm neck) that is perfusable to blood flow and a second portion (section of membrane 20 with the least material ratio at areas which are away from the aneurysm neck region) that has a different perfusability to blood flow than the first portion (section of membrane 20 with a higher material ratio at a distal portion of the aneurysm neck) (paragraph [0077]).  
With respect to claim 2:
Wherein the graft component (membrane 20) includes a porous film (material of membrane 20) configured to allow blood flow through the film (material of membrane 20) with minimal pressure drop such that flow is reduced between about 10% and about 30% to the side branch (perforators 55) (as discussed above, the graft component (membrane 20) will have a porosity/ coverage of <25%, resulting in a <25% blood flow reduction to the side branch (perforators 55)) (paragraphs [0068-0071, 0077-0080]).
With respect to claim 3:
Wherein the graft component (membrane 20) includes holes (pores 25) configured to allow blood flow through the graft component/ film (material of the membrane 20) (paragraph [0056]).
With respect to claim 4:
Wherein the holes (pores 25) are laser-drilled holes in the graft component (membrane 25) (Claim 4 is a product by process claim.  Patentable weight has only been given to the structure of the end product, not to the method of manufacture.  The end product being considered a graft component (membrane 20) with holes (pores 25).  Manufacturing steps such as laser drilling are not given patentable weight in the claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. RICHTER (US 2015/0196382 A1), Sherman et al. (US 2008/0004653 A1), Solovay (5769884), Hansen et al. (US 2011/0040372 A1) all discloses an implantable medical device comprising a stent and a graft component with variable perfusability; however, are silent as to the specific percentage of flow reduction created by the graft component.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/
Examiner, Art Unit 3774